Title: From George Washington to Thomas Arnold, 31 March 1783
From: Washington, George
To: Arnold, Thomas


                        
                            Sir
                            Head Quarters 31st March 1783
                        
                        I have received your Letter of the 18th instant.
                        No alteration in the Corps of Invalids has taken place, since your being with them—The Secretary at War, had
                            in Contemplation to make some Reform, but nothing is yet effected—and it is doubtfull, whither any thing will soon be
                            done.
                        In consideration of your peculiar Misfortune, & the Situation of Affairs at the present
                            conjuncture—you will please to look on your furlough as extended to such Time, as you may receive particular Orders for
                            your future Conduct. I am &c.
                        
                            G.W.
                        
                    